
	
		III
		111th CONGRESS
		2d Session
		S. RES. 506
		IN THE SENATE OF THE UNITED STATES
		
			April 29, 2010
			Mr. Brownback (for
			 himself and Mr. Cardin) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Designating May 2010 as National X
		  and Y Chromosomal Variations Awareness Month.
	
	
		Whereas 1 in 500 children in the United States have X and
			 Y chromosomal variations that cause complex learning disabilities, including
			 reading, language, and motor-planning impairments;
		Whereas 1 in 10 babies born every day has an X and Y
			 chromosomal variation, but only 30 percent of those babies will ever receive
			 the treatment needed in order to succeed academically;
		Whereas although all physicians, ancillary health care
			 providers, and special educators are taught that genetic abnormalities can
			 impact the development of a child, most practitioners receive insufficient
			 information about X and Y chromosomal variations;
		Whereas many health care and educational providers do not
			 consider testing for X and Y chromosomal variations when the providers
			 encounter a child who presents with developmental disabilities;
		Whereas widespread misinformation about X and Y
			 chromosomal variations causes unnecessary distress to families dealing with
			 such a diagnosis;
		Whereas with greater national awareness about the
			 existence of X and Y chromosomal variations, children with these disorders can
			 be diagnosed and provided with the syndrome-specific medical care and academic
			 intervention the children need to succeed academically, to prepare for the
			 workforce, and to live full and productive lives; and
		Whereas with the proper diagnosis and intervention,
			 children who have X and Y chromosomal variations can excel academically and in
			 the workforce: Now, therefore, be it
		
	
		That the Senate—
			(1)designates May
			 2010 as National X and Y Chromosomal Variations Awareness Month;
			 and
			(2)encourages the
			 appropriate organizations to recognize the month with appropriate
			 activities.
			
